Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The limitation of “visually display the data associated with the plurality of exercise routines to the user on a visual display interface associated with the exercise machine”, “inform the user of a particular suggested exercise via the visual display interface, wherein the particular suggested exercise is within the selected one of the plurality of exercise routines”, “access, via the network device, a host server system, comprising workout data of a plurality of users selected based on the selected one of the plurality of exercise routines;”, “wherein the at least one of the plurality of other users is performing or has previously performed the selected one of the plurality of exercise routines”; “receive workout data of the user recorded by at least one sensor when the user engages in the selected one of the plurality of exercise routines”, and “wherein the workout data of the at least one of the plurality of other users and the workout data of the user each comprise an energy level produced during the selected one of the plurality of exercise routines” of Claims 21 and similar claim language of Claim 31, and “a selection of one of a plurality of exercise routines presented to the user” of Claim 42.               Applicant emphasizes on the method being based on “a selected one of a plurality of exercise routines” displayed, however the specification lacks disclosure of such data display of the “plurality of at least one selected application to generate an exercise routine for the user on the exercise machine the user is currently operating. In addition, the execution can result in the generation of command signals to control operation of the exercise machine. In some embodiments, the execution can generate a message instructing the user to exercise on a different machine and provide an exercise routine for the different machine.” 
The limitation of “wherein the selected one of the plurality of exercise routines comprises at least two exercises” of Claim 39 is not present in the specifications. At, most the specification recites “[0047]… If an application determines  that the user should exercise on a different exercise machine, this information could be displayed or verbally spoken to the user through the web-enabled user access point”.
The limitation of “after completion of the first exercise by the user, recommend a second exercise of the exercise routine to the user.” of Claim 42 is not present in the specifications. At, most the specification recites “[0047]… If an application determines  that the user should exercise on a different exercise machine, this information could be displayed or verbally spoken to the user through the web-enabled user access point”.
Claim Objections
Claims 31 and 34 are objected to because of the following informalities:  
Claim 31 recites “a display device” and “a visual display interface”, it would appear that Applicant is referring to the same structure and therefore it is suggested that Applicant use consistent claim language of --a visual display interface-- and --the visual display interface--.
Claim 34 requires a period --.-- at the end thereof.                Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-25, 27, 28, 30-35, and 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject 
Claims 21 and 31 recites “visually display the data associated with the plurality of exercise routines to the user on a visual display interface associated with the exercise machine “, “wherein the particular suggested exercise is within the selected one of the plurality of exercise routines”,“access, via the network device, a host server system, comprising workout data of a plurality of users selected based on the selected one of the plurality of exercise routines;”, “wherein the at least one of the plurality of other users is performing or has previously performed the selected one of the plurality of exercise routines”; “receive workout data of the user recorded by at least one sensor when the user engages in the selected one of the plurality of exercise routines”, and “wherein the workout data of the at least one of the plurality of other users and the workout data of the user each comprise an energy level produced during the selected one of the plurality of exercise routines” and/or similar language.                  Applicant lacks support of explicitly indicating that “data of a plurality of exercise routines” is visually displayed and that such recommended exercise routine and/or competition is associated with the selected one of the plurality of exercise routines displayed. At most, the specifications indicate “[0005] The processor may be further configured to generate an exercise routine based on execution of the first application.”, “(0047] In addition, an application could inform the user of the particular exercise it is recommending through the web-enabled user access point or other display device.”, “[0060] At block 650, the process executes the at least one selected application to generate an exercise routine for the user on the exercise machine the user is currently operating. In addition, the execution can result in A user at the first network device could complete his or her workout and the process could transmit the workout information and any exercise machine command signals to the host server. When a second user wishes to compete against a first user that has already completed his or her exercise, the process could transmit the workout information and any exercise machine command signals to the second network device. In this way, the second user could participate in the same exercise routine as the first user and compare his or her performance.”. Applicants claim is more narrow than what is support in the original disclosure since the specifications does not indicate that data of a plurality of exercise routines is visually displayed and that the selected exercise routine is from the plurality of exercise routines visually displayed, but rather teaches that the processor generates/recommends an exercise routine and independently that a second user may perform a same exercise as a first user and compare such performances and therefore such limitation is considered new matter. 
Claim 39 recites  “wherein the selected one of the plurality of exercise routines comprises at least two exercises”. At, most the specification recites “[0047]… If an application determines  that the user should exercise on a different exercise machine, this information could be displayed or verbally spoken to the user through the web-enabled user access point”. And therefore such limitation is more narrow than what is supported in the original disclosure and is considered new matter.
Claim 42 recites the limitation of “after completion of the first exercise by the user, recommend a second exercise of the exercise routine to the user.” of Claim 42 is not present in the specifications. At, most the specification recites “[0047] In addition, an application could inform the user of the particular 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation "the user exercising at a previous time" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. In order to proceed, “the” should be replaced with --a--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21, 22, 25, 27, 28, 30, 31, 33, 35, 37, 38, 40, and 41is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watterson et al (US 20060205566) in view of Gale (US 20110257997) and further in view of Czarnecki (US 20100197460).
Regarding Claim 21, Watterson et al teaches a system comprising:               a network device 14 configured to establish wired or wireless communications over a network 16 (Refer to Fig. 1 Paragraph [0054]); and               an exercise machine 12a comprising:                               a non-transitory memory 222 configured to store computer-executable instructions; and                             a processor 214,220 that executes the computer-executable instructions (Refer to Fig. 9 to Paragraph [0130]:” In one embodiment, treadmill controller 56 includes a treadmill processor 220, memory 222, and a control signal decoder 224. Treadmill processor 220 is configured to control the operation of speed motor 226 and incline motor 228 that controls the speed and incline of treadmill 12. Treadmill processor 220, therefore, is one structure capable of performing the function of means for controlling the operating parameters of the exercise mechanism in real-time”) to at least:                                                          receive user identifying information input into the exercise machine 216, the user identify information being associated with a user of the exercise machine, the user identifying information being associated with the user to record and store the user’s workout data (Paragraph [0068] As shown in FIG. 2, treadmill 12 (and optionally treadmill 20) includes control panel 22 attached to side members 28, 30 of upright support structure 24. Control panel 22, in one embodiment, as shown in FIG. 6, includes one or more interface devices. Such interface devices may be either input devices or output devices. Input devices enable a user to input and vary the operating parameters of treadmill 12.”.. Refer to Fig. 15 & 17 Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs.”..Paragraph [0107]:”As depicted, communication system 18 includes an interface 190 that communicates with a control processor 192 and an interface 198. Interface 190 is configured to transceive one or more signals to and from computer 14 and treadmill 12 via network 16. Such signals may include audio and visual signals of the user exercising, the status of the exercise device, such as active status, deactivated status, standby status, data and information about the user, such as heart rate, blood pressure, and the like that has been gathered by one or more health monitoring devices”.);                                      receive, via the network device, data associated with a plurality of exercise routines 350,354 for the user from a database (Refer to Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs.”..Paragraph [0012]:”It is yet another object of the present invention to provide an exercise device that communicates with a communication system that enables real-time communication with a trainer or alternatively access to one or more stored exercise programs”);                                visually display the data 350,354 associated with the plurality of exercise routines to the user on a visual display 94 interface associated with the exercise machine (Refer to Fig. 6,9,15,&17 Paragraph [0191]:” For example, if the individual wishes to view the exercise program profile, communication module 254 packetizes an audio and/or graphical representation of the exercise program selected (i.e., the maximum speed, maximum incline, time to perform the exercise program, amount of time at each maximum speed and incline, and various other operating parameters known to one skilled in the art)”..The Office takes the position that each of the above one or more exercise programs is considered one or more exercise routines and that the data of the plurality of exercise routines are visually displayed in so much as Applicant has disclosed);                                      receive a selection of one of the plurality of exercise routines from the user through the visual display interface 94 (Refer to Fig. 15&17 Paragraph [0191]:” For example, if the individual wishes to view the exercise program profile, communication module 254 packetizes an audio and/or graphical representation of the exercise program selected (i.e., the maximum speed, maximum incline, time to perform the exercise program, amount of time at each maximum speed and incline, and various other operating parameters known to one skilled in the art) and transmits the data to either the integrally formed video output device 92 (FIGS. 1 and 6) mounted on treadmill 12,”);                                       receive, via the network device, a transmission of the selected one of the plurality of exercise routines, wherein the selected one of the plurality of exercise routines is presented to the user on the visual display interface 94 (Refer to Fig. 15 & 17 Paragraph [0137]:” Following the user selection, programming, whether live or stored is delivered (optionally in real-time) to communication interface 210 via one or more of a variety of communication line connections”…. [0138]:” It may be appreciated by one skilled in the art that the exercise program may be displayed to the user in a variety of manners, depending on the particular signals received from communication system 18 or trainer device 20..”);                                      inform the user of a particular suggested exercise via the visual display 94 interface, wherein the particular suggested exercise is within the selected one of the plurality of exercise routines Refer to Paragraph [0026]:” a user can receive a broadcast from a live trainer (human being) or a stored trainer (e.g., a website, video, disk, or dynamic or interactive software program) upon activating the exercise device…As yet another option, the trainer can analyze information about the exercise device (e.g., speed) and/or user (e.g., heart rate) and control the operating parameters of the exercise device and/or provide recommendations to the user through audio or video communication.”..The suggested exercise is a parameter within the plurality of exercise routines (one or more exercise programs) in so much as Applicant has disclosed”);                                        access, via the network device 16, a host server system 14 comprising workout data of a plurality of other users selected based on the selected one of the plurality of exercise routines (Refer to Paragraph [0074] Similarly, activation of the connection with network 16 and/or communication system 18 enables one or more users to interact one with another, and optionally compete one against another as shall be described in detail hereinafter. For example, a first user on treadmill 12a may receive information regarding the workout performed by a second user on treadmill 12n via network 16 and/or communication system 18, then compete against the second user and vice versa..”..The workout performed is considered the selected exercise routine of the plurality of exercise routines);                                     retrieve, via the host server system 14 and the network device 16, workout data of at least one of the plurality of other users, wherein the at least one of the plurality of other users is performing or has previously performed the selected one of the plurality of exercise routines; display, via the visual display interface 94, the workout data of the at least one of the plurality of other users to the user: (Refer to Figs. 1 and 17A and [0074] :”For example, a first user on treadmill 12a may receive information regarding the workout performed by a second user on treadmill 12n via network 16 and/or communication system 18, then compete against the second user and vice versa. This competition may be live on live or time adjusted, e.g., a workout recorded previously by the second user which the first user competes against….. Paragraph [0206]:”With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race, as depicted by block 412. Competition module 314 may deliver comparison data to communication module 254. In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n”..Paragraph [0207]:” In still yet another configuration, the race around the world may include racing over various types of terrain ranging from deserts, mountains, and the like. As such, each competitor follows a similar overall exercise profile and communication module 254 tracks the time that a user takes to complete the race,”…..The selected exercise routine of the plurality of exercise routines is the workout performed, which maybe running on a treadmill within a time-frame or time it takes to finish a terrain for the race around the world);                                        receive workout data of the user recorded by at least one sensor when the user engages in the selected one of the plurality of exercise routines (Refer to Paragraph [0134]:” [0134] Treadmill 12, as depicted, optionally includes one or more sensors, such as belt speed sensor 230 and incline sensor 232. Each sensor 230, 232 gathers a particular operating parameter of treadmill 12 (speed of belt 42 (FIG. 4) and incline of tread base 26), such that control panel 22 may present outputs via the output devices that are indicative of the present operating state of treadmill 12 at any given point in time. Treadmill 12 may include other sensors that gather various other operating parameters, such as, but not limited to, maximum pulse and heart rate, average pulse and heart rate, target heart rate, length of workout session, and the like.”); and                                        display the workout data of the user on the visual display interface as the workout data of the user is received (Refer to Paragraph [0059]:” In still yet another embodiment, the programming includes an exercise profile of the intensity of various exercise criteria, such as, but not limited to, speed, incline, or resistance of the exercise device, that is displayed continually or periodically to the user during the performance of the programming.”);                                     wherein the workout data of the at least one of the plurality of other users and the workout data of the user are displayed concurrently in a comparative uniform display (Refer to Paragraph [0206]:”With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race, as depicted by block 412. Competition module 314 may deliver comparison data to communication module 254. In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n”.).                          Watterson et al teaches user identifying information input into the exercise machine to log a user into a virtual network application that uniquely identifies the user and inserting a key to log into the exercise device (Refer to Paragraph [0136] During operation of treadmill 12 a user initially inserts a dead-man key (not shown) within port 98 of control panel 22 (FIG. 6). Upon insertion of the dead-man key, treadmill 12 is capable of being operated, i.e., power is allowed to flow to the various internal and external components of treadmill 12 and treadmill 12 has an active status. Once activated, a user may optionally connect to communication system 18 or use a stored or manually defined exercise program or workout.”)  but fails to expressly disclose the system receiving user identifying information input to the exercise machine to log the user into the exercise machine. Gale teaches an exercise device wherein receive user identifying information input into the exercise machine to loq a user into the exercise machine to uniquelv identify the user (Refer to Fig. 1 Paragraph [0075]:” In one embodiment, the exercise device or other therapeutic device has a card reader that the patient uses to swipe a personal key card through….In another embodiment, the therapeutic device can have a keyboard interface and a screen. The patient can log into the machine by typing their name and a password or other pass-key number. The therapeutic device can then transmit these to the health care system for verification.”). Gale is analogous with Applicants invention in that they both teach exercise devices comprising log-in user identifying input and therefore it would have been obvious to modify the key of Watterson et al to be in view of Gale such that the system receives user identifying information input to the exercise machine to log the user into the exercise machine, since Gale teaches that inputting into an exercise machine to log a user into 
                            Watterson et al in view of Gale teaches the claimed invention as noted above displaying workout date of a plurality of users but fails to teach wherein the workout data of the user each comprise an energy level produced during the selected one of the plurality of exercise routines. Czarnecki analogous with Applicants invention in that that they both teach competitive exercise systems and teaches a plurality of users competing during an exercise routine, wherein workout data of each user is compared via a display, such that the workout data is an energy level produced during the exercise routine (Refer to Paragraph [0040]:” For instance, the classroom setting 10 may include a wall or other display 18 with information about users utilizing similar bicycles 12 in other locations; it may include a wall or other display 14 with information about the energy being generated and/or stored by each group of users in the depicted classroom 10 as well as remote classrooms or classes held at other times in the depicted classroom 10; and it may include individual information depicted to facilitate competition about the energy being generated and/or stored by each individual user in the classroom setting 10.”). Watterson et al teaches that the system may display a plurality of workout data of each user in a competitive display (Paragraph [0206]:” In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n.”) , and therefore it would have been obvious to modify the workout Refer to Czarnecki Fig. 1 Paragraph [0040]).
Regarding Claim 22, Watterson et al continues to teach wherein the at least one sensor is part of the exercise machine and/or wearable by the user (Refer to Paragraph [0134]:”Treadmill 12, as depicted, optionally includes one or more sensors, such as belt speed sensor 230 and incline sensor 232… Treadmill 12 may include other sensors that gather various other operating parameters, such as, but not limited to, maximum pulse and heart rate, average pulse and heart rate, target heart rate, length of workout session, and the like. Additionally, sensors 230, 232, optionally in combination with one or more other sensors, may determine whether an individual is actually exercising on treadmill 12 and deliver a feedback signal to processor 214 that informs communication system 18 and/or the trainer.”).
Regarding Claim 25, Watterson et al continues to teach wherein the at least one of the plurality of other users is located at a remote distance from the exercise machine (Refer to Fig. 1 Paragraph [0212]:” As suggested above, the user may select a time-adjusted race. The time-adjusted race allows two or more competitors to conveniently race against each other. For example, the time-adjusted race allows an individual on the east coast to race against individuals in the Mountain Time zone and the west coast at the same local time, for example 5:00 p.m..”).
Regarding Claim 27, Watterson et al continues to teach wherein the workout data further comprises an age of the user and a geographical location of the user, and wherein the workout data of the at least one of the plurality of other users further comprises an aqe of the at least one of the plurality of other users and a geographical location of at least one of the plurality of other users (Refer to Paragraph [0182]:” Specifically, login-registration module 302 may gather the user's name, age, sex, type of exercise equipment being used, and various other data unique to the user…[0234] a user accesses the communication system or module, statistical information related to an individual's workout regime, such as how much time an individual spends on each various exercise device, the locations where they trained, when each user accesses the communication system or modules, and the like is gathered. [0206] With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race”..The Office considers the statistical information of the location wherein the users train to be the geographical location).
Regarding Claim 28, Watterson et al continues to teach wherein the exercise machine is at least one of: a treadmill, an elliptical, an exercise bicycle, a bench press, one or more medicine balls, one or more dumbbells, one or more free weights, or a controlled weight machine (Refer to Paragraph [0053]:” Additionally, the term "exercise devices" shall refer broadly to any type of device that takes the form of an exercise machine, including, but not limited to, treadmills, exercise cycles, Nordic style ski exercise devices, rowers, steppers, hikers, climbers, and elliptical or striding exercise devices.”).
Regarding Claim 30, Watterson et al continues to teach wherein the instructions further comprise: transmit the workout data of the user to the host server system for storage (Refer to Fig. 1,6,&7 and Paragraph [0069]-[0071]) , Refer to Paragraph [0200]:” Each user and/or trainer may save unique exercise programs created by the user and/or the trainer within data storage 390 accessible by mailbox module 386. Optionally, data storage 390 may correspond to memory 278 (FIG. 11) or other external memory that is accessible to mailbox module 386.”..The stored data is stored as a time frame/date as indicated in Paragraph [0207]); and                   wherein the display of the workout data is configured to allow the user to track the user's personal exercise performance over time (Refer to Paragraph [0206]:” [0206] With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race, as depicted by block 412. Competition module 314 may deliver comparison data to communication module 254. In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n. A user module 252a-252n or a user operating treadmill 12, for example, may view their distance and times with respect to other competing users of user modules 252a-252n, thereby being motivated to exercise more. Once such information is depicted, the user may modify their existing exercise programs to either increase or decrease exercise parameters of the programs.” (The Office takes the position that such depiction allows a user to see their progression and modify the program as desired).. [0207]:”It may be appreciated by one skilled in the art that various other configurations of the race around the world type race are applicable and known to one skilled in the art. For example, in another configuration of the race around the world type race, a user may select a particular time period, say from January 1 to February 1, and race against others to see who travels the furthest distance within the given time period. Again, communication module 254 tracks the distance traveled of each competitor and may provide graphical representations of the position of one competitor against the other competitors.”).
Regarding Claim 31, Watterson et al teaches a method comprising:                       receiving, by a system comprising a processor 222, user identifying information input into an exercise machine 12 associated with the system, the user identifying information being associated with a user to record and store the user’s workout data (Refer to Fig. 9 Paragraph [0130]:” In one embodiment, treadmill controller 56 includes a treadmill processor 220, memory 222, and a control signal decoder 224. Treadmill processor 220 is configured to control the operation of speed motor 226 and incline motor 228 that controls the speed and incline of treadmill 12. Treadmill processor 220, therefore, is one structure capable of performing the function of means for controlling the operating parameters of the exercise mechanism in real-time”.. [0068] As shown in FIG. 2, treadmill 12 (and optionally treadmill 20) includes control panel 22 attached to side members 28, 30 of upright support structure 24. Control panel 22, in one embodiment, as shown in FIG. 6, includes one or more interface devices. Such interface devices may be either input devices or output devices. Input devices enable a user to input and vary the operating parameters of treadmill 12.”.. Refer to Fig. 15 & 17 Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs”);                         receiving, by the processor via a network device 16 associated with the exercise machine, data associated with a plurality of exercise routines for the user from a database (Refer to Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs.”..Paragraph [0012]:”It is yet another object of the present invention to provide an exercise device that communicates with a communication system that enables real-time communication with a trainer or alternatively access to one or more stored exercise programs”);                        visually displaying, by the processor via a display device 94, the data associated with the plurality of exercise routines to the user on a visual display 94 interface associated with the system;                           receiving, by the processor, a selection of one of the plurality of exercise routines from the user through the visual display interface;                          receiving, by the processor via the network device 16, a transmission of the selected one of the plurality of exercise routines, wherein the selected one of the plurality of exercise routines is presented to the user on the visual display interface (Refer to Paragraph [0021]:” The present invention, by contrast, allows users to choose from a variety of true-to-life routes on which to exercise by cycling, running, or other cardio activity, and to do so in real-time with others in the same `virtual place`.”.. Refer to Fig. 15 & 17 Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs.”…. [0138]:” It may be appreciated by one skilled in the art that the exercise program may be displayed to the user in a variety of manners, depending on the particular signals received from communication system 18 or trainer device 20. For example, the programming may include an exercise profile that periodically or continually appears on video output device 94.”);                                  informing the user of a particular suggested exercise via the visual display 94 interface, wherein the particular suggested exercise is within the selected one of the plurality of exercise routines (Refer to Paragraph [0026]:” a user can receive a broadcast from a live trainer (human being) or a stored trainer (e.g., a website, video, disk, or dynamic or interactive software program) upon activating the exercise device…As yet another option, the trainer can analyze information about the exercise device (e.g., speed) and/or user (e.g., heart rate) and control the operating parameters of the exercise device and/or provide recommendations to the user through audio or video communication.”..The suggested exercise is a parameter within the plurality of exercise routines (one or more exercise programs) in so much as Applicant has disclosed”);                                       accessing , by the processor via the network device 16 via a host server system 14, comprising workout data of a plurality of other users selected based on the selected one of the plurality of exercise routines (Refer to Paragraph [0180]:”Generally, the iFit.com website 300 is hosted on one or more computers, whether a general-purpose or special-purpose computer, that may have the form of computer 14, or any variation thereof known by one skilled in the art in view of the teaching contained herein. As such, the hardware and software modules forming iFit.com website 300 may include those listed herein with reference to computer 14.”… Paragraph [0206]:”With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race, as depicted by block 412. Competition module 314 may deliver comparison data to communication module 254. In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n”..);                                     retrieve, via the host server system 14 and the network device 16, workout data of at least one of the plurality of other users, wherein the at least one of the plurality of other users is performing or has previously performed the selected one of the plurality of exercise routines; display, via the visual display interface 22, the workout data of the at least one of the plurality of other users to the user: (Refer to Figs. 1 and 17A and [0074] :”For example, a first user on treadmill 12a may receive information regarding the workout performed by a second user on treadmill 12n via network 16 and/or communication system 18, then compete against the second user and vice versa. This competition may be live on live or time adjusted, e.g., a workout recorded previously by the second user which the first user competes against…..  Paragraph [0206]:”With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race, as depicted by block 412. Competition module 314 may deliver comparison data to communication module 254. In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n”);                            receiving, by the processor via the network device 16, workout data of the user recorded by at least one sensor the user engages in the selected one of the plurality of exercise routines (Refer to Paragraph [0134]:” Treadmill 12, as depicted, optionally includes one or more sensors, such as belt speed sensor 230 and incline sensor 232. Each sensor 230, 232 gathers a particular operating parameter of treadmill 12 (speed of belt 42 (FIG. 4) and incline of tread base 26), such that control panel 22 may present outputs via the output devices that are indicative of the present operating state of treadmill 12 at any given point in time. Treadmill 12 may include other sensors that gather various other operating parameters, such as, but not limited to, maximum pulse and heart rate, average pulse and heart rate, target heart rate, length of workout session, and the like”); and                               displaying, by the processor, the workout data of the user on the visual display interface 94 as the workout data of the user is received, wherein the workout data of the at least one of the plurality of users and the workout data of the user are displayed concurrently in a comparative uniform display (Refer to Paragraph [0206]:”With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race, as depicted by block 412. Competition module 314 may deliver comparison data to communication module 254. In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n”.).                          Watterson et al teaches user identifying information input into the exercise machine to log a user into a virtual network application that uniquely identifies the user and inserting a key to log into the exercise device (Refer to Paragraph [0136] During operation of treadmill 12 a user initially inserts a dead-man key (not shown) within port 98 of control panel 22 (FIG. 6). Upon insertion of the dead-man key, treadmill 12 is capable of being operated, i.e., power is allowed to flow to the various internal and external components of treadmill 12 and treadmill 12 has an active status. Once activated, a user may optionally connect to communication system 18 or use a stored or manually defined exercise program or workout.”)  but fails to expressly disclose the system receiving user identifying information input to the exercise machine to log the user into the exercise machine. Gale teaches an exercise device wherein receive user identifying information input into the exercise machine to loq a user into the exercise machine to uniquelv identify the user (Refer to Fig. 1 Paragraph [0075]:” In one embodiment, the exercise device or other therapeutic device has a card reader that the patient uses to swipe a personal key card through….In another embodiment, the therapeutic device can have a keyboard interface and a screen. The patient can log into the machine by typing their name and a password or other pass-key number. The therapeutic device can then transmit these to the health care system for verification.”). Gale is analogous with Applicants invention in that they both teach exercise devices comprising log-in user identifying input and therefore it would have been obvious to modify the device of Watterson et al to be in view of Gale such that the system receivies user identifying information input to the exercise machine to log the user into the exercise machine, since Gale teaches that inputting into an exercise machine to log a user into the exercise machine to uniquely identify the user is known to produce expected results of allowing verifying a specific user for the exercise machine and/or allows the exercise machine to automatically access data/upload exercise data regarding the user to a network.
                            Watterson et al in view of Gale teaches the claimed invention as noted above displaying workout date of a plurality of users but fails to teach wherein the workout data of the user each comprise an energy level produced during the selected one of the plurality of exercise routines. Czarnecki analogous with Applicants invention in that that they both teach competitive exercise systems and teaches a plurality of users competing during an exercise routine, wherein workout data of each user is compared via a display, such that the workout data is an energy level produced during the exercise routine (Refer to Paragraph [0040]:” For instance, the classroom setting 10 may include a wall or other display 18 with information about users utilizing similar bicycles 12 in other locations; it may include a wall or other display 14 with information about the energy being generated and/or stored by each group of users in the depicted classroom 10 as well as remote classrooms or classes held at other times in the depicted classroom 10; and it may include individual information depicted to facilitate competition about the energy being generated and/or stored by each individual user in the classroom setting 10.”). Watterson et al teaches that the system may display a plurality of workout data of each user in a competitive display (Paragraph [0206]:” In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n.”) , and therefore it would have been obvious to modify the workout data to comprise an energy level since Czarnecki teaches that such workout data is common and known to be measured and displayed in a comparative fashion (Refer to Czarnecki Fig. 1 Paragraph [0040]).
Regarding Claims 33, Watterson et al continues to teach wherein the at least one of the plurality of other users and the user are at geographically distinct locations that are identified to each of the user and the at least one of the plurality of other users (Refer to Paragraph [0234] a user accesses the communication system or module, statistical information related to an individual's workout regime, such as how much time an individual spends on each various exercise device, the locations where they trained, when each user accesses the communication system or modules, and the like is gathered. [0206] With reference to FIG. 17A, when the race around the world race type is selected, competition module 314 retrieves the stored statistical information of the user, as depicted by block 410. The statistical information may include, but is not limited to, distance traveled by the user, average speed of the user, and the like. Once competition module 314 selects the stored statistical information, such information may be compared against other competitors in the race”..The Office considers the statistical information of the location wherein the users train to be the geographical location”).
Regarding Claim 35, Watterson et al continues to teach wherein the at least one of the plurality of other users comprises a stored version of the user, wherein stored version of the user comprises workout data of the user stored in the host server 14 during a previous performance of the selected one of the plurality of exerciser outines (Refer to Paragraph [0213]:” The selections and adjusted times for each competitor are stored in one or more databases or other storage modules associated with an identification number given to the time-adjusted race or directly to each competitor. Once the information is entered and stored, the competitor on the east coast may perform their race on their own or with the aid of a pace setter generated by the computer at the appointed time, as depicted by block 434. Once the east coast competitor finishes their race, the statistical information and a real-time representation of the race is stored, as represented by block 436. Upon the arrival of the adjusted time for the Mountain Time zone competitor to race, communication module 254 will rebroadcast the particular race performed by the east coast competitor to the Mountain Time zone competitor. Similarly, upon the time for the west coast competitor to race, communication module 254 will rebroadcast the particular race performed by the east coast competitor and optionally the Mountain Time zone competitor to the west coast competitor.”....Wherein the stored version is considered the stored data of the other user before displaying to a user in a current time).
Regarding Claim 37, Watterson et al continues to teach further comprising: App. No. 15/931,934 Page 9                          wherein the user exercising at a previous time is one of the plurality of other users (Refer to Paragraph [0074] Similarly, activation of the connection with network 16 and/or communication system 18 enables one or more users to interact one with another, and optionally compete one against another as shall be described in detail hereinafter. For example, a first user on treadmill 12a may receive information regarding the workout performed by a second user on treadmill 12n via network 16 and/or communication system 18, then compete against the second user and vice versa. This competition may be live on live or time adjusted, e.g., a workout recorded previously by the second user which the first user competes against.”).
Regarding Claim 38, Watterson et al continues to teach wherein the exercise machine is at least one of: a treadmill, an elliptical, an exercise bicycle, a bench press, one or more medicine balls, one or more dumbbells, one or more free weights, or a controlled weight machine (Refer to Fig. 1).
Regarding Claim 40, Watterson et al continues to teach wherein the informing comprises indicating to the user with at least one of a visual, and audio, or a tactile signal (Refer to Paragraph [0029]:” As yet another option, the trainer can analyze information about the exercise device (e.g., speed) and/or user (e.g., heart rate) and control the operating parameters of the exercise device and/or provide recommendations to the user through audio or video communication.”).
Regarding Claim 41, Watterson et al continues to teach wherein the processor further executes the computer-executable instructions to: retrieve, via the network device, entertainment data from the database; and display, via the visual display interface, the entertainment data for the user of the exercise machine, wherein the entertainment data comprises at least one of: music or video content (Refer to Paragraph [0082]:”For example, video output device 94 may allow a user to watch various types of entertainment and/or surf the Internet, while receiving images representative of the exercise profile that they are following whether continuously, periodically, upon activation of a user control, or the like.”..[0190]:” FIG. 15 depicts an illustrative flow diagram that depicts possible user selections and data flow related to accessing the one or more audio programs available through communication system 18, and more specifically iFit.com website 300.”..[0191]:”As shown, upon selecting a particular exercise device (whether manually or dynamically as discussed above), as depicted by block 350, the user is allowed to select the type of music to be played during the program session, as depicted by block 352.”).
Claim 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watterson et al (US 20060205566) in view of Czarnecki (US 20100197460).
Regarding Claim 42, Watterson et al teaches a system comprising:                           a user identifier device configured to receive log in information from a user and uniquely identify the user based on the log in information (Refer to Fig. 15 & 17 Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs”) ;                           a network communication device 16 configured to generate a key for the user based on the log in information and to communicate via a network with at least one database 14 ((Refer to Paragraph [0137] Once a link is achieved and a user optionally has provided a password and user identification,”..Paragraph [0183]:” Once all the necessary information is gathered, login-registration module 302 assists the user in defining a login user identification number (user ID) and password that are unique to the particular user, as depicted by block 336. Upon defining the user password and user ID communication module 254 stores the information within a memory of communication module 254 and optionally user module 252.”..The Office takes the position that a “key” is equivalent to the login user identification number which is generated via the system);                          an exercise machine 12 comprising:                                        a non-transitory memory 222 configured to store computer-executable instructions; and a processor 220 that executes the computer-executable instructions to at least (Refer to Fig. 9 to Paragraph [0130]:” In one embodiment, treadmill controller 56 includes a treadmill processor 220, memory 222, and a control signal decoder 224. Treadmill processor 220 is configured to control the operation of speed motor 226 and incline motor 228 that controls the speed and incline of treadmill 12. Treadmill processor 220, therefore, is one structure capable of performing the function of means for controlling the operating parameters of the exercise mechanism in real-time”):                                       receive a selection of one of a plurality of exercise routines presented to the user (Refer to Paragraph [0137]:”Once a link is achieved and a user optionally has provided a password and user identification, a user may select either stored or live-on-live exercise programs.”..Paragraph [0012]:”It is yet another object of the present invention to provide an exercise device that communicates with a communication system that enables real-time communication with a trainer or alternatively access to one or more stored exercise programs”);                                    display information related to competitors at different geographic locations received from a host server based on the selection (Refer to Fig. 1 Paragraph [0212] As suggested above, the user may select a time-adjusted race. The time-adjusted race allows two or more competitors to conveniently race against each other. For example, the time-adjusted race allows an individual on the east coast to race against individuals in the Mountain Time zone and the west coast at the same local time, for example 5:00 p.m. The time-adjusted race, therefore, stores the race of one individual, say the individual on the east coast who races at 5:00 p.m. and then rebroadcasts the stored exercise race to those other individuals in various other time zones upon reaching the designated time period, such as 5:00 p.m. Mountain Standard Time, pacific time, and the like.”);                                    display a first exercise of the exercise routine (Refer to Paragraph [0212]:” For example, the time-adjusted race allows an individual on the east coast to race against individuals in the Mountain Time zone and the west coast at the same local time, for example 5:00 p.m. The time-adjusted race, therefore, stores the race of one individual, say the individual on the east coast who races at 5:00 p.m. and then rebroadcasts the stored exercise race to those other individuals in various other time zones upon reaching the designated time period”);                                    record user health and/or workout data during the first exercise using sensors associated with the exercise machine, wherein the user health and/or workout data comprises user energy produced (Refer to Paragraph [0134]:” [0134] Treadmill 12, as depicted, optionally includes one or more sensors, such as belt speed sensor 230 and incline sensor 232. Each sensor 230, 232 gathers a particular operating parameter of treadmill 12 (speed of belt 42 (FIG. 4) and incline of tread base 26), such that control panel 22 may present outputs via the output devices that are indicative of the present operating state of treadmill 12 at any given point in time. Treadmill 12 may include other sensors that gather various other operating parameters, such as, but not limited to, maximum pulse and heart rate, average pulse and heart rate, target heart rate, length of workout session, and the like.”); Refer to Paragraph [0206]-[0214]).                             Watterson et al teaches the claimed invention as noted above displaying workout date of a plurality of users but fails to teach display the user energy produced and the competitor energy produced during the first exercise being performed by the user. Czarnecki analogous with Applicants invention in that that they both teach competitive exercise systems and teaches a plurality of users competing during an exercise routine, wherein workout data of each user is compared via a display, such that the workout data is an energy level produced during the exercise routine (Refer to Paragraph [0040]:” For instance, the classroom setting 10 may include a wall or other display 18 with information about users utilizing similar bicycles 12 in other locations; it may include a wall or other display 14 with information about the energy being generated and/or stored by each group of users in the depicted classroom 10 as well as remote classrooms or classes held at other times in the depicted classroom 10; and it may include individual information depicted to facilitate competition about the energy being generated and/or stored by each individual user in the classroom setting 10.”). Watterson et al teaches that the system may display a plurality of workout data of each user in a competitive display (Paragraph [0206]:” In turn, communication module 254 may deliver a graphical representation of the user's exercise distance, times, speed, and other information compared against other competitors to the user via user module 252a-252n.”) , and therefore it would have been obvious to modify the workout data to comprise an energy level since Czarnecki teaches that such workout data is common and known to be measured and Refer to Czarnecki Fig. 1 Paragraph [0040]).                                               Watterson et al teaches a system that may recommend an exercise routine (Refer to Paragraph [0026]:” As yet another option, the trainer can analyze information about the exercise device (e.g., speed) and/or user (e.g., heart rate) and control the operating parameters of the exercise device and/or provide recommendations to the user through audio or video communication.”), but fails to expressly disclose after completion of the first exercise by the user, recommend a second exercise of the exercise routine to the user. The Office takes the position that such recommendation of a second exercise would have been obvious as mere duplication of an inventive concept to produce expected results of continuing an exercise program and therefore does not patentably distinguish the invention over prior arts. 
Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watterson et al (US 20060205566) in view of Czarnecki (US 20100197460), further in view of Sullivan et al (US 20090111656).
Regarding Claim 43, Watterson et al in view of Czarnecki fails to teach wherein the user energy produced and the competitor energy produced are based on a wattage produced by the user and the competitor. Sullivan et al teaches an analogous exercise device wherein Sullivan et al teaches energy based on wattage produced (Refer to Paragraph [0021]:” Data field 409 is a computation of the amount of watts expended by a use. Data presented in data field 409 may be calculated, for example, by processor 311 (FIG. 3) using parameters associated with resistance unit 309 in conjunction with energy levels or exertion levels detected by energy transducer 313.”). It would have been obvious to modify the energy displayed of Watterson et al in view of Czarnecki to be wattaged produce since Sullivan et al teaches that such measurement of energy is common and known in the art and does not patentably distinguish the invention over prior arts. 
Response to Arguments
Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive. 
Wherein Applicant argues “Each competition against another competitor contemplated by Watterson requires the competitors to be pre-selected competitors in the same league, the same private room, or the same race (e.q., the user must select competitors before the competition can beqin)…. In amended claim 21, no common exercise program needs to be initialized and no scheduled private room needs to be entered. Instead, different users store their exercise histories in a common repository on the host server system and other users can access the exercise histories for a competition where each competitor may be unknown to the different users.”. Applicants arguments are not persuasive such that Applicants own specifications indicate that in a competitive mode, users are pre-selected (Refer to Applicant Paragraph [0067]:”The first user can select one or more competitors through the web-enabled user access point,”). Additionally, Watterson et al teaches that statistical data of a plurality of users may be indicated and that competitors may be automatically selected upon a user entering a race, a user may enter the race and view statistical data of the race of a plurality of other users and then perform his/her workout in regards to the competition (Refer to Watterson et al Paragraph [0205]-[0206]). Applicant (For example, a first user on treadmill 12a may receive information regarding the workout performed by a second user on treadmill 12n via network 16 and/or communication system 18, then compete against the second user and vice versa. This competition may be live on live or time adjusted, e.g., a workout recorded previously by the second user which the first user competes against….. “).          Wherein Applicant argues “Additionally, in Watterson, the time adjusted race is set up such that the competitor in the earliest time zone has no competition and simply runs against himself or herself or a computer-generated pace setter (see pars. [0212] and [0213]) because that user is the first to store information to the private room. Only competitors in later time zones can actually race against rebroadcasts of the other users' races (e.g., the competitors in the earlier time zones) (see par. [0213]). In contrast, the user of amended claim 21 does not have to race alone or against a computer-generated pace setter. Instead, in amended claim 21, the exercise machine concurrently displays the workout data of at least one of the plurality of other users with the workout data of the user in a comparative uniform display to the user regardless of what time zone the user is in and which user exercised first.”, the argument is not found persuasive since Watterson et al discloses that such workout is specific to a situation where a user would want to race against another user in another time-zone and/or race another user from a later time. However, Watterson et al discloses that such time-adjusted race is only an option and that users may race against each other in live time (Refer to Para. [0074]:” For example, a first user on treadmill 12a may receive information regarding the workout performed by a second user on treadmill 12n via network 16 and/or communication system 18, then compete against the second user and vice versa. This competition may be live on live or time adjusted, e.g., a workout recorded previously by the second user which the first user competes against.”).                      Arguments regarding energy level and Redmann have been considered but are moot, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784